This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1726

                                  State of Minnesota,
                                      Respondent,

                                          vs.

                                   Lasheka Bolden,
                                      Appellant.

                                Filed August 24, 2015
                                      Affirmed
                                    Hudson, Judge

                            Hennepin County District Court
                              File No. 27-CR-14-11912

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Linda M. Freyer, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Chelsie Willett, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Hudson, Presiding Judge; Cleary, Chief Judge; and

Schellhas, Judge.

                       UNPUBLISHED OPINION

HUDSON, Judge

      In this appeal, appellant challenges the 48-month sentence imposed on her

conviction of felony chemical test refusal. She argues that, although the district court
ordered a downward durational departure, it abused its discretion by declining to order a

downward dispositional departure as well. She advances additional arguments in a pro se

supplemental brief. We affirm.

                                           FACTS

       Brooklyn Park police stopped appellant Lasheka Bolden’s vehicle around

midnight on April 27, 2014, after they observed the vehicle stop at a green light and rear-

window tint on the vehicle that was too dark. When conducting the stop, they noticed

that Bolden had a strong odor of an alcoholic beverage and that her movements were

slow, her speech slurred, and her eyes bloodshot and watery. Bolden failed field sobriety

tests, and a preliminary breath test showed an alcohol concentration of .185. She was

arrested, read the implied-consent advisory, and offered a breath test; she ultimately

stated that she would not take the test.

       The state charged Bolden with first-degree chemical test refusal, a felony-level

offense based on her record of three qualified prior impaired-driving incidents within ten

years. She pleaded guilty to the charge without an agreement. At sentencing, defense

counsel argued on the record for both a durational and a dispositional departure.

       The district court sentenced Bolden to 48 months executed, a downward durational

departure from the 66-month presumptive sentence, noting as a reason her acceptance of

responsibility. The district court, however, declined to order a downward dispositional

departure. The district court observed that driving while impaired is an extremely serious

crime, which leads to numerous traffic fatalities; that Bolden has a history of alcohol-

related offenses dating back 12 years; and that, although she had modified her behavior to


                                             2
only weekend drinking, she failed to acknowledge the serious nature of her problem with

alcohol. The district court further stated that it had “to weigh the possible punitive

consequence here with the safety of the public” and that it “[saw] the safety of the public

winning out here.” This sentencing appeal follows.

                                     DECISION

       This court reviews a district court’s sentencing decision for an abuse of discretion.

State v. Bertsch, 707 N.W.2d 660, 668 (Minn. 2006).            The Minnesota Sentencing

Guidelines require that “[a] sentencing court ‘must pronounce a sentence within the

applicable [guidelines] range unless there exist identifiable, substantial, and compelling

circumstances’ that distinguish a case and overcome the presumption in favor of the

guidelines sentence.” State v. Soto, 855 N.W.2d 303, 308 (Minn. 2014) (quoting Minn.

Sent. Guidelines 2.D.1).     Only a “rare” case merits reversal of a district court’s

imposition of the presumptive sentence. State v. Kindem, 313 N.W.2d 6, 7 (Minn. 1981).

       We will affirm the imposition of the presumptive sentence “when the record

shows that the sentencing court carefully evaluated all the testimony and information

presented before making a determination.” State v. Johnson, 831 N.W.2d 917, 925

(Minn. App. 2013), review denied (Minn. Sept. 17, 2013) (quotation omitted). When

compelling circumstances supporting a departure exist, the district court must

deliberately consider those circumstances before imposing the presumptive sentence.

State v. Curtiss, 353 N.W.2d 262, 264 (Minn. App. 1984). But the Minnesota Supreme

Court has recently emphasized that “merely being amenable to probation” is not

sufficient to stay a presumptively executed sentence. Soto, 855 N.W.2d at 308. A


                                             3
defendant must be particularly amenable to probation, as distinguished from others, to

present the substantial and compelling circumstances required for a dispositional

departure. Id.; see also State v. Wall, 343 N.W.2d 22, 25 (Minn. 1984) (stating that the

presence of mitigating factors does “not obligate the court to place [a] defendant on

probation”). Therefore, in order to demonstrate substantial and compelling circumstances

warranting a downward dispositional departure, Bolden was required to show that she

was particularly amenable to probation. Soto, 855 N.W.2d at 308.

      In determining whether a defendant is amenable to probation and appropriate for a

dispositional departure, a district court may consider a number of factors, including the

defendant’s age, prior record, showing of remorse, attitude in court, and support of family

and friends. State v. Trog, 323 N.W.2d 28, 31 (Minn. 1982). Bolden argues that the

district court abused its discretion by imposing the presumptive executed sentence, rather

than placing her on probation, because she demonstrated the existence of several Trog

factors. She argues that her criminal-history score of five exaggerated her criminality

because her three felony points derived from two low-level drug convictions that

occurred more than ten years before the current offense.         She maintains that she

cooperated with the district court and probation and that she showed remorse by not

minimizing her drinking and submitting a letter to the district court acknowledging the

consequences of her actions. And she argues that she has some close associations in the

community, that she has a generally good record in complying with previous conditions

of probation, and that she would benefit from the rehabilitation available to her on

probation.


                                            4
       Bolden argues that in declining to grant a dispositional departure, the district court

did not consider any of the Trog factors, but only the seriousness of driving-while-

impaired offenses in general as a cause of traffic-related deaths. Thus, she argues that the

district court improperly focused only on her crime and not on her as an individual,

except with respect to her alcoholism. See State v. Heywood, 338 N.W.2d 243, 244

(Minn. 1983) (stating that a decision on a dispositional departure allows the court to

“focus more on the defendant as an individual and on whether the presumptive sentence

would be best for [her] and for society”). But the district court is not required to address

all of the Trog factors when it imposes the presumptive sentence. See State v. Pegel, 795
N.W.2d 251, 254 (Minn. App. 2011) (rejecting appellant’s argument that the district

court failed to discuss all of the Trog factors and observing that “there is no requirement

that the district court must do so”).

        The supreme court has recently reiterated that public safety may be a factor in

determining whether to grant a dispositional departure. Soto, 855 N.W.2d at 313; see

also State v. Sejnoha, 512 N.W.2d 597, 600 (Minn. App. 1994) (holding that in

addressing a request for a dispositional departure, the district court may consider the risk

to public safety incurred as a result of placing a defendant on probation); review denied

(Minn. Apr. 21, 1994). Here, the district court expressly noted Bolden’s 12-year history

of alcohol-related offenses and stated that public safety weighed in favor of imposing the

presumptive executed sentence. The district court did not err by considering the risk to

public safety in its sentencing decision.




                                             5
       In ordering a downward durational departure, the district court indicated that it

would consider Bolden’s criminal-history score to be three, rather than five, based on a

discrepancy in handling her previous felony drug convictions from another state. The

district court’s consideration of this factor in its decision on a downward durational

departure did not, however, require the district court to depart dispositionally as well.

The district court also observed that it had reviewed the presentence investigation report,

as well as Bolden’s letter to the court. And the district court noted that, until recently,

Bolden did not acknowledge that she has a problem with alcohol. The record therefore

demonstrates that the district court adequately considered and evaluated Bolden’s reasons

for a dispositional departure. See, e.g., State v. Van Ruler, 378 N.W.2d 77, 81 (Minn.

App. 1985) (affirming the district court’s decision not to order a downward dispositional

departure when it sufficiently evaluated all information presented on that issue). We

conclude that, based on the record, the district court did not abuse its discretion by

declining to order a dispositional departure.

       Bolden also makes several additional arguments in a pro se supplemental brief.

She maintains that police lacked reasonable suspicion to stop her vehicle, arguing that a

discrepancy existed between the police report and the reason she was given for the stop.

But she did not challenge the grounds for the stop in the district court before her guilty

plea and has therefore forfeited that issue. See State v. Ford, 397 N.W.2d 875, 878

(Minn. 1986) (stating that a counseled guilty plea extinguishes all pre-plea non-

jurisdictional defects). She also argues that she was deprived of her Fifth Amendment

right to a fair trial. But she knowingly and voluntarily waived her trial rights when she


                                                6
pleaded guilty. See Minn. R. Crim. P. 15.01, subd. 1 (listing the required waivers for a

guilty plea). She finally argues that the district court imposed an excessive bail condition

of $50,000. But absent extraordinary circumstances, questions relating to the amount of

bail are moot after conviction. State v. Huber, 275 Minn. 475, 478, 148 N.W.2d 137, 140

(1967). We therefore conclude that these arguments do not warrant relief.

       Affirmed.




                                             7